—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s request for disability retirement benefits.
There is substantial evidence in the record to support respondent’s conclusion that petitioner is not permanently incapacitated from performing her duties as a nurse. The conflicting medical evidence on this point was for respondent to evaluate and resolve. Accordingly, his decision denying petitioner’s claim for disability retirement benefits must be upheld. Petitioner’s remaining arguments have been considered and rejected as unpersuasive.
Mikoll, J. P., Mercure, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.